           Case 7:20-cr-00331-CS Document 35
                                          34 Filed 12/22/20
                                                   12/21/20 Page 1 of 5
                                                                      1




                                                               December 21, 2020
The Honorable Cathy Seibel
United States District Court                                     Application granted, provided that Defendant
Southern District of New York                                    provides Pretrial Services will all particulars
300 Quarropas Street                                             and Pretrial Services approves.
White Plains, New York 10601

       Re:     United States v. Hustis (20 Cr 331) (CS)
                                                                                                        12/22/20
Dear Honorable Seibel:

        I am writing to ask that Your Honor allow for two temporary modifications to the
terms of Mr. Hustis’ release. Specifically, I ask that the terms of his “home detention”
be modified to allow Mr. Hustis to attend two Christmas related events. First, I ask
that Your Honor permit Mr. Hustis to attend mass on Christmas Eve at his church,
which is located in Cold Spring, New York.1 Second, I ask that Mr. Hustis be allowed to
visit his grandmother’s house in Cold Spring, New York on Christmas day. If the
Christmas Eve travel is approved, Mr. Hustis would leave his home on December 24,
2020 at 8:30pm and he would return to his home by 11:00pm. If the Christmas travel is
approved, Mr. Hustis would leave his home on December 25, 2020 at 1:30pm and he
would return to his home by 6:00pm. Of course, Mr. Hustis will abide by all applicable
COVID-19 precautions during the mass, the visit to his grandmother’s house and
related travel.

        I have communicated with A.U.S.A. Nicholas Bradley and he does not object to
this request. I have also spoken to Pretrial Officer Leo Barrios, and he does not object
to this request.
        Thank you very much for your consideration.

                                                               Sincerely,


                                                               Benjamin Gold
                                                               Assistant Federal Defender

cc:    AUSA Nicholas Bradley (via e-mail and ECF)
       Pretrial Officer Leo Barrios (via e-mail)


1 This request is consistent with the original terms of Mr. Hustis’ release, which permits Mr. Hustis
to attend religious services. See Order Setting Conditions of Release, Page 3 (attached).
Case
 Case
 Case7:20-cr-00331-CS
      7:20-cr-00331-CS
       7:20-cr-00331-CS Document
                         Document
                         Document34-1
                                  35
                                  4 Filed
                                      Filed
                                       Filed12/16/19
                                             12/22/20
                                              12/21/20 Page
                                                       Page
                                                        Page121of
                                                                ofof454
Case
 Case
 Case7:20-cr-00331-CS
      7:20-cr-00331-CS
       7:20-cr-00331-CS Document
                         Document
                         Document34-1
                                  35
                                  4 Filed
                                      Filed
                                       Filed12/16/19
                                             12/22/20
                                              12/21/20 Page
                                                       Page
                                                        Page232of
                                                                ofof454
Case
 Case
 Case7:20-cr-00331-CS
      7:20-cr-00331-CS
       7:20-cr-00331-CS Document
                         Document
                         Document34-1
                                  35
                                  4 Filed
                                      Filed
                                       Filed12/16/19
                                             12/22/20
                                              12/21/20 Page
                                                       Page
                                                        Page343of
                                                                ofof454
Case
 Case
 Case7:20-cr-00331-CS
      7:20-cr-00331-CS
       7:20-cr-00331-CS Document
                         Document
                         Document34-1
                                  35
                                  4 Filed
                                      Filed
                                       Filed12/16/19
                                             12/22/20
                                              12/21/20 Page
                                                       Page
                                                        Page454of
                                                                ofof454
